People v Reed (2016 NY Slip Op 01547)





People v Reed


2016 NY Slip Op 01547


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Tom, J.P., Renwick, Saxe, Kapnick, JJ.


16463 3891/11

[*1] The People of the State of New York, Respondent,
vCalvin Reed, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Margaret E. Knight of counsel), for appellant.
Calvin Reed, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered October 22, 2012, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 8½ years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's determinations concerning identification and credibility. Defendant, who was arrested in very close temporal and spatial proximity to the crime, matched, in critical respects, the detailed description provided by the victims.
The court properly denied defendant's suppression motion. The police conducted a prompt showup in the vicinity of the robbery in a manner that was not unduly suggestive, given the fast-paced chain of events (see People v Duuvon, 77 NY2d 541, 544-545 [1991]). Although defendant was guarded by three police officers, this was an appropriate security measure, and "the overall effect of the allegedly suggestive circumstances was not significantly greater than what is inherent in any showup" (People v Brujan, 104 AD3d 481, 482 [1st Dept 2013], lv denied 21 NY3d 1014 [2013]).
We perceive no basis for reducing the sentence.
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK